Citation Nr: 0526440	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  97-17 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for bipolar disorder.

2.	Entitlement to service connection for sleep apnea.

3.	Entitlement to service connection for fractures of the 
feet with degenerative changes.

4.	Entitlement to service connection for cervical and lumbar 
spine fractures with degenerative changes.

5.	Entitlement to service connection for venous 
insufficiency.

6.	Entitlement to service connection for degenerative changes 
of the thoracic spine, both knees and hips.




REPRESENTATION

Appellant represented by:	Donald G. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active duty for training with the United 
States Marine Corps Reserve from June 1957 to December 1957, 
and served on periodic inactive duty for training until 
January 1964.  From January 1964 to May 1965, the appellant 
served on periodic inactive duty for training with the 
District of Columbia National Guard.  

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2003, and previously in August 1998.  The 
matter arose on appeal from a February 1996 rating decision 
of the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the appellant had not 
submitted new and material evidence to warrant the reopening 
of his claims, last denied in July 1993 and not appealed.  
Upon its August 1998 review, the Board reopened the 
appellant's claims of service connection for the disorders at 
issue.  

The appellant sought review of the Board's decision before 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court's docket sheet and the pleadings of the 
parties have been associated with the appellant's claims 
folder, and reflect that by order dated in May 2001, the 
Court vacated and remanded the Board's decision for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 ("VCAA"), enacted subsequent to the Board's August 
1998 decision.  

In its remand order, the Court did not identify any 
deficiency in the Board's August 1998 decision.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (Holding that 
compliance by the Board or the RO upon remand of a claim is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  
However, the Court vacated and remanded the Board decision 
both as to the question of whether new and material evidence 
had been submitted and as to whether sufficient evidence to 
grant the claims existed.  The Board addresses these issues 
in turn, as below.    

In the February 1996 rating decision, the RO found that the 
appellant had not submitted new and material evidence 
sufficient to reopen his claims of service connection for the 
disorders at issue, which were denied in July 1993 and not 
appealed.  The RO further found that clear and unmistakable 
error was not present in the July 1993 rating decision.  The 
appellant has not challenged the latter determination by the 
filing of a notice of disagreement.

The record also shows that by rating decision dated in June 
2004, service connection was granted for gunshot wounds to 
the right arm pit and left shoulder.  The appellant has not 
filed a notice of disagreement as to any aspect of the June 
2004 rating, and it is therefore not before the Board for 
review.  


FINDINGS OF FACT

1.  The appellant has been apprised of the law and 
regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and of the 
allocation of responsibility for obtaining such evidence.   

2.  VA has made all reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, including obtaining relevant governmental and private 
records.  

3.  The appellant's service medical and personnel records 
have been received and are complete.

4.  The appellant served on active duty for training as a 
member of the United States Marine Corps Reserve from June 5, 
1957 to December 4, 1957, and thereafter participated in 
periodic inactive duty for training with that organization 
and with the Army National Guard until May 1965.

5.  The appellant's claims of service connection for bipolar 
disorder, sleep apnea, fractures and degenerative changes of 
the hips, knees, feet and arms, and for fractures and 
degenerative changes of the cervical, thoracic and lumbar 
spine and a venous insufficiency was denied in July 1993 and 
not appealed.

6.  In October 1994, the appellant sought to reopen his 
claims, and submitted evidence not previously of record, 
which, if presumed credible and in light of all previous 
evidence of record, would present a reasonable possibility of 
a changed outcome on the merits of his claims.  

7.  The appellant is not a veteran of combat.  

8.  The appellant's account and the documentary evidence he 
submitted in support of his claims for the incurrence of a 
bipolar disorder, sleep apnea, fractures and degenerative 
changes of the hips, knees, feet and arms, and fractures and 
degenerative changes of the cervical, thoracic and lumbar 
spine and a venous insufficiency are not credible.  

9.  The appellant did not sustain any incidents or events 
during the course of his active military service which caused 
bipolar disorder; sleep apnea; fractures of the feet; 
cervical and lumbar spine disorders, and a venous 
insufficiency. 




  
CONCLUSIONS OF LAW

1.  VA has complied with the provisions of the Veterans 
Claims Assistance Act.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The appellant's claims of service connection for a 
bipolar disorder, sleep apnea, fractures and degenerative 
changes of the hips, knees, feet and arms, and fractures and 
degenerative changes of the cervical, thoracic and lumbar 
spine and a venous insufficiency, previously denied in July 
1993 is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).

3.  Upon review of the reopened claims, a bipolar disorder, 
sleep apnea, fractures and degenerative changes of the hips, 
knees, feet and arms, and fractures and degenerative changes 
of the cervical, thoracic and lumbar spine and a venous 
insufficiency were not incurred in or as a result of the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  



The appellant maintains that new and material evidence has 
been submitted which is sufficient to reopen and grant claims 
of service connection for bipolar disorder; sleep apnea; 
fractures of the feet with degenerative changes; cervical and 
lumbar spine fractures with degenerative changes; a venous 
insufficiency and degenerative changes of the thoracic spine, 
both knees and hips, which was denied in July 1993.  

The Board has carefully considered the appellant's 
contentions in light of the applicable law and the evidence.  
Having done so, the Board has determined that new and 
material evidence sufficient to reopen the claims has been 
submitted:  the appellant through counsel has presented 
evidence which, presumed credible for the limited purpose of 
ascertaining if the claims should be reopened, suggests that 
he was injured during the course of his active military 
service.  To that extent, the appeal will be granted.  

Examination of the central factual issue in the reopened 
claims requires the Board to decide which of two wholly 
different views of the appellant's six months of active duty 
for training should be accorded validity, these being:

1.	As evidenced by the retrieval of original and 
official U.S. Government records from the 
National Personnel Records Center, the 
appellant entered into and completed his 
initial "boot camp" and advanced individual 
training with the U.S. Marine Corps from June 
through December 1957 and thereafter completed 
his military obligation without evidence of  
physical injury, or;

2.	As evidenced by the retrieval of copies of 
documents the appellant submitted from 
"several boxes" of documents that he had 
"saved from various service(-)related 
activities," and notwithstanding the official 
U.S. Government records - during his initial 
U.S. Marine Corps training, the appellant was 
shot, stabbed, beaten with boards and clubs, 
bayoneted, struck, kicked in the head and 
ribs, and "fragged" (i.e., the subject of a 
hand grenade attack) and notwithstanding these 
incidents, the appellant was able to complete 
Marine Corps Basic and Advanced Training and 
periodic period of active duty for training, 
later meeting the physical requirements for 
selection as an officer candidate with the 
National Guard.   

The Board will address each of these matters in turn, 
including whether the appellant has been notified of what 
evidence would substantiate his claims, and assisted in this 
regard, under applicable law; as well as addressing the 
appellant's central contentions argued before the Court.  

To the extent that this decision reiterates factual summaries 
previously considered by the Board, it is emphasized that 
such repetition only represents those matters that have 
remained unchanged by the Court's remand directives.  
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991) [in 
proceeding with a decision on the merits of an appellant's 
claim subsequent to remand, the Board is to fully 
readjudicate the issue on appeal in accordance with Court's 
directives, and such is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A [Court] remand is meant to entail a critical 
examination of the justification for the decision."].  


VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the appellant's 
petition to reopen the claims and their merits, the Board 
must first determine whether the appellant has been apprised 
of the law and regulations applicable to this matter; the 
evidence that would be necessary to substantiate the claims; 
and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

The Board first observes that in December 2000, the appellant 
through counsel advised the Court that a remand under the 
VCAA would be unavailing to him, 
because he did not "feel the application of one or more of 
the new [VCAA] provisions would have a potentially beneficial 
effect, within the meaning of Karnas [v. Derwinski, 1 Vet. 
App. 308 (1991)]."  The parties' pleadings before the Court 
otherwise reflect that the appellant did not argue that the 
Board failed to advise him of the evidence that was necessary 
to substantiate his claims, but instead posited that the 
evidence was either not fully developed or was sufficient to 
grant the claims.  Although these contentions will be 
discussed below, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

Duty to Notify:

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The record reflects that the appellant was not advised in 
accordance with the VCAA, prior to the initial adjudication 
of his petition to reopen the claims.  However, the record 
demonstrates that any failure on the part of VA to provide 
the veteran with notice of the information and evidence 
needed to support his claims prior to the initial rating 
decision has not resulted in prejudice to the veteran - 
throughout the pendency of this claim, the appellant has been 
apprised of what evidence would substantiate his claims, 
proffered such evidence in support of the claims, and argued 
its validity and probative value.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

The record indicates that the appellant has been represented 
by counsel throughout his attempt to reopen the claims, since 
October 1994.  Since that time, the appellant has argued both 
that sufficient evidence has been produced to reopen the 
claims, and that the preponderance of the evidence is in 
support of a granting of benefits.  

Following receipt of his petition to reopen his claims in 
October 1994, the appellant and through his counsel was 
notified of the requirement to submit new and material 
evidence.  The appellant was then notified that if he was 
aware of evidence at a VA facility that was not obtained, VA 
would obtain such evidence.  He was also advised that if 
there was existing non-VA evidence that had not been 
obtained, it was his responsibility to obtain it and submit 
it to VA.  

By letter dated in May 1995, the appellant through counsel 
responded with copies of documents reported to have been 
generated by the service department (as discussed below); 
letters from individuals he reported had treated him shortly 
after military service, as well as argument directly bearing 
upon the issue of whether service connection should be 
granted for the claimed disorders.  

In a September 1995 letter, the appellant was advised to 
submit the clinical records used by the individuals he 
identified as post-service treating physicians, to include 
any radiographic examination reports.  He was also requested 
to send the original sick call treatment records he had 
proffered in May 1995.  

By letter received in October 1995, the appellant through 
counsel responded to the RO's request forwarded the previous 
month.  In relevant substance, the appellant reported that he 
had provided VA with "his complete files and x-rays" in 
1983, when he was ordered to report to a VA medical facility.  
According to counsel, the appellant was advised by a VA 
physician that the radiographic reports were too damaged to 
be of any value, and were destroyed.  Counsel also reported 
that reports from appellant's post-service treating 
physicians were unavailable, as is noted below.  Counsel also 
declined to submit the original documents of the copies the 
appellant had earlier proffered as his service medical 
records.  

Following the February 1996 denial of his petition to reopen 
the claims, the appellant and through counsel received a copy 
of the rating decision in question.  
In his February 1997 notice of disagreement, the appellant 
presented extensive argument as to the asserted deficiencies 
of the February 1996 RO denial.  

The appellant also presented testimony and additional 
evidence and argument at a May 1997 personal hearing, at 
which the RO hearing officer conducted a colloquy with the 
appellant, affording him an opportunity to clarify the source 
and authenticity of the newly-submitted evidence.  A 
Statement of the Case was thereafter issued in August 1997, 
explaining the reasons and bases for the denial of the 
appellant's claims.  

Although the Board's August 1998 decision has been vacated, 
it nonetheless remains a matter of record.  Upon its previous 
review, the Board reopened the appellant's claims, and 
provided ample discussion as to the reasons underlying the 
denial of the merits of the appellant's claims - in 
particular its determination as to why the appellant's 
proffered evidence as to the merits of the reopened claims 
was wholly incredible and therefore without probative value.  
That the appellant through counsel was aware of what evidence 
would substantiate the claims is evidenced by his extensive 
argument in his brief before the Court, which is discussed 
below.  

As noted, the Board remanded this matter to the RO in August 
2003 for specific compliance with the VCAA.  By letter dated 
subsequently that month, the appellant and through his 
counsel was advised of what information and evidence was 
already of record; what evidence VA would be responsible for 
obtaining; what evidence the appellant would be responsible 
for obtaining if such existed; what other evidence would 
substantiate his claims; and what constituted new and 
material evidence within the meaning of applicable law.  
After the receipt of additional evidence and argument, the RO 
issued a Supplemental Statement of the Case as to the issues 
under consideration in December 2004.   

Given these matters of record, the appellant was continually 
apprised of what evidence would substantiate his claim, as 
well as the allocation of responsibility for obtaining such 
evidence.

Duty to Obtain Relevant Records:  

Under the VCAA, VA also has the duty to obtain relevant 
governmental and private records if relevant to the claim. 38 
U.S.C.A § 5103A.  The record reflects such compliance by VA.

In April 1967, the U.S. Marine Corps reported that the 
appellant attended basic active duty for training from June 
through December 1957, and a copy of his report of separation 
from the Armed Forces was then received reflecting this data.  
In November 1992, a certified copy of the appellant's report 
of separation from the National Guard of the District of 
Columbia was received, reflecting that he served with that 
organization from January 1964 to May 1965.  In October 1995, 
the National Guard of the State of Colorado verified that the 
appellant had no service with that organization.  


The record reflects that shortly after submission of his 
initial claims of service connection, the RO obtained the 
appellant's original service medical records in March 1993.  
After submission of the appellant's petition to reopen the 
claims in October 1994, the National Personnel Records Center 
reported in September 1995 (as below); February 1996; and 
March 2003 (as below) that it had previously forwarded to VA 
the appellant's service medical records.   

In September 1995, the National Personnel Records Center 
forwarded a copy of the appellant's record of service.  It 
reflects that the appellant enlisted in the U.S. Marine Corps 
Reserve in April 1957; successfully completed his initial 
training and advanced training in December 1957, and served 
thereafter for various periods of active duty in aviation 
fields until August 1962.  At that time, the appellant was 
reassigned to administrative duties.  A certificate issued by 
Headquarters, U.S. Marine Corps in April 1964 reflects the 
periods the appellant served on active duty for training.  
With the exception of his initial basic and specialized 
training (from June through December 1957), the appellant is 
shown to have regularly attended his annual two weeks of 
active duty for training in 1958, 1960, 1961, and 1962.  

As will be discussed further below, following the appellant's 
submission of certain U.S. Naval Service "Administrative 
Remarks," contained in service personnel records, the RO 
obtained from the National Personnel Records Center original 
copies of the documents proffered by the appellant (i.e., 
form NAVMC 118(3); (9) and (11), and NAVPERS 1650/65).  In 
contrast to the copies submitted by the appellant, the forms 
obtained by the National Personnel Records Center do not show 
the appellant to be the recipient of several combat-related 
decorations, nor having participated in combat.  

Contrary to the appellant's present representation, the 
certificate is devoid of any mention of parachute 
qualification training, from November through December 1961.  
Also in September 1995, the State of Colorado National 
Guard's headquarters reported that the appellant was not a 
member of that organization.  In November 1995, the U.S. 
Marine Corps Reserve Support Command in Kansas City, 
Missouri, reported that it had no records of the appellant.  
In April 1996, the Department of the Navy informed VA by 
telephonic contact that it had no records pertaining to the 
appellant.

As gleaned from all submissions before VA and the Court, all 
of the appellant's claims have a single major premise:  his 
service medical records from his period of active duty for 
training with the U.S. Marine Corps from June through 
December 1957 are missing or inaccurate.  However, other than 
the appellant's own unsubstantiated and self-serving 
allegation, there is no evidence to suggest that the claims 
file does not constitute the entirety of the appellant's 
correct service medical records.  

Indeed, in what could only be termed a blatant 
misrepresentation of the record before the Court, the 
appellant posited that in its August 1998 decision, the Board 
found that his service medical records were "missing," or 
were "incomplete."    (Appellant's brief, page 11).  The 
Board did not so find, and upon present review of the record, 
reiterates that there is no competent, probative evidence to 
indicate that the appellant's VA, and service personnel or 
medical records are incomplete or missing.  The appellant's 
service  records, as obtained from official U.S. Government 
depositories, are complete and whole and there is no evidence 
to suggest that VA's research effort to obtain such records 
was flawed in any respect.  Sarmiento v. Brown, 7 Vet. App. 
80, 82-83 (1994).  

Finally, apart from the appellant's bare contention that he 
presented radiographic clinical studies to VA at some earlier 
point, there is no evidence of the appellant having been in 
contact with VA on such an occasion where he would have been 
expected to produce such evidence.  The Board notes that in 
his November 1992 application for service-connected 
compensation for the disorders at issue, the veteran reported 
that he had not filed a previous claim for "any benefit" 
with VA.  See block 9b, VA Form 21-526.  Apart from what is 
thus noted from the record, the appellant's report that an 
unnamed physician had destroyed radiographic studies at a 
time when he had no claims pending for any benefit is wholly 
incredible.


Thus, other than the appellant's contention that the 
documents he supposedly found in his personal papers some 30 
years after he completed Marine Corps training should 
supplement the record, there is no basis to suggest that the 
appellant's military service was comprised of anything beyond 
what the National Personnel Records Center, the Department of 
the Navy, and the District of Columbia National Guard have 
reported.


Duty to Conduct Medical Inquiry:

The Board has carefully considered whether medical inquiry 
should be conducted in this case.  Under the VCAA, VA is 
required to conduct medical inquiry when such is "necessary 
to make a decision on the claim."  The VCAA mandates that 
such a determination is made when, after considering all 
information and lay and medical evidence, the record contains 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and  
(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A.  § 5103A(d)(2).  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination.  The law provides that the 
essential components of a successful claim of service 
connection are: (1) evidence of an injury in military service 
or a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   

Here, all of the appellant's claims are being denied because 
the evidence does not show that the appellant sustained any 
of the claimed injuries in service - the initial prong of the 
Pond/Rose inquiry as stated above.  

As explained above, the appellant's complete service medical 
and personnel records have been received from the National 
Personnel Records Center, and they do not reflect that any of 
the claimed incidents argued by the appellant to have caused 
any of the disorders in question; nor is there any competent 
or credible evidence to otherwise indicate that the claimed 
in-service events occurred.  

In these circumstances, any medical examinations would 
necessarily be based upon the appellant's wholly 
unsubstantiated and incredible accounts.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (Generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)(The Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a 
claimant).

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    





VCAA Compliance - Summary:

As is noted below, the Board finds upon review of the 
reopened claim that the appellant, as represented by counsel, 
is wholly without credibility as to the material issue in 
this claim:  whether he was subjected to events during the 
course of his approximate 6 months of active duty, that gave 
rise to present disabilities.  

Given the already extensive development by the RO, and the 
fact that the appellant has no credibility as to the critical 
issue, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case, and the 
record is ready for appellate review.  

Reopening of the Claims

The Original Claims:

The appellant's initial application for service-connected 
compensation was received in November 1992.  Received in the 
course of development of the claims was an April 1967 report 
generated by Headquarters, U.S. Marine Corps, Records Branch, 
verifying that the appellant had honorable active duty for 
training service from June 5 through December 4, 1957.  

A report of the National Personnel Records Center is in 
accord with the report of the U.S. Marine Corps, as it 
forwarded a copy of the appellant's Report of Transfer or 
Discharge from the Armed Forces (DD Form 214).  It also 
reflects that at the time he was released from his six months 
of active duty, the appellant's military occupational 
specialty was that of basic aircraft maintenance repairman.  

A report of the appellant's service with the District of 
Columbia Army National Guard reveals that he served with that 
organization from January 2, 1964 to May 12, 1965, and that 
the appellant's specialty was military policeman.  The report 
reflects that the appellant had prior U.S. Marine Corps 
Reserve service until January 1, 1964.  Although its 
relevance will be discussed below in the analysis of the 
merits of the reopened claims, the Board presently notes that 
the report of discharge from the Army National Guard does not 
reflect that the appellant is the recipient of the Airborne 
qualification badge.  

The dates of the appellant's service are corroborated by an 
April 1965 letter from the appellant to the Commander of the 
District of Columbia National Guard, requesting discharge 
from that organization.  In his letter requesting discharge, 
the appellant reported that he was an officer candidate of 
the National Guard from May 1964 to February 1965, and that 
he was forced to resign from the officer training program 
because of "personal family problems."  A copy of the 
special order promulgated by Headquarters, District of 
Columbia National Guard dated 5 May 1965 was submitted, and 
reflects that the appellant was then discharged.    

In March 1993, the National Personnel Records Center 
forwarded the appellant's service medical records from his 
period of active duty for training with the United States 
Marine Corps Reserve from June through December 1957, and his 
inactive duty training periods from December 1957 through 
January 1964.  Absent from the National Personnel Records 
Center forwarding document is any mention that the service 
medical records were incomplete, damaged, or in any other 
manner suspect.

These records reflect that in April 1957, approximately one 
month prior to beginning his period of six month active duty 
for training, the appellant underwent a service department 
physical examination.  He reported that he had cramps in his 
legs after extensive exercise, frequent indigestion after 
heavy eating, nervous trouble which he attributed to 
excessive caffeine intake, and sea sickness.  These symptoms 
were not considered disqualifying.  

The residuals of several burn scars over the right hip, left 
arm, right deltoid, right elbow and over the left eyebrow 
were noted upon clinical examination.  The appellant 
underwent another pre-training physical examination in May 
1957.  The scars were again noted.  These findings were not 
considered disqualifying by the service medical examiners.  
     
Shortly before his release from active duty for training, the 
appellant underwent a service department physical examination 
in November 1957.  Upon clinical evaluation, pes planus of 
the feet was noted.  The above-noted scars were again noted, 
but were not considered disqualifying.  The remainder of his 
clinical evaluation detected normal findings, and is without 
mention of any events occurring during the appellant's active 
duty for training that caused any physical abnormalities.  A 
chest x-ray noted an irregular homogenous density at the 
level of the 3rd rib.  

The report indicates that three medical officers of the U.S. 
Naval Service attested that shortly before he was released 
from his active duty for training in December 1957, the 
appellant was "physically qualified for release from active 
duty," and that he "require[d] neither treatment nor 
hospitalization."    

The appellant's overall physical profile as found by the 
military medical examiners was level "1" for each of six 
categories under the "PULHES" categorization.  Thus, 
shortly before he completed his initial Marine Corps 
training, the appellant had "a high level of medical 
fitness."  See Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) [The "P" stands for "physical capacity or stamina"; 
the "U" stands for "upper extremities"; the "L" stands for 
"lower extremities"; the "H" stands for "hearing and ear"; 
the "E" stands for "eyes"; and the "S" stands for 
"psychiatric." Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-
501, Change 35 (Feb. 9, 1987)]; see also Odiorne v. Principi, 
3 Vet. App. 456, 457 (1992).

The record subsequently dated indicates that as a member of 
the U.S. Marine Corps Reserve, the appellant underwent 
periodic medical examinations by the service department to 
ascertain his fitness for training and mobilization.  On 
these occasions, he was reported to have been physically 
examined and found qualified for active duty for training, 
with no defects noted, as reflected on separate entries of  
chronological records of medical care dated August 10, 1958; 
April 30, 1959; October 10, 1960; August 12, 1961; September 
1, 1961; and August 18, 1962.  

On August 31, 1962, the appellant was again examined by the 
service department to ascertain his fitness for training and 
mobilization.  Second degree pes planus and his previously 
observed scarring were noted.  A chest x-ray resulted in 
negative findings, and the appellant's PULHES profile was 
again "1" in all categories - indicating that he was in a 
"high" state of physical fitness.  Odiorne, supra.  He was 
found physically qualified for release from his period of 
active duty for training in the Marine Corps Reserve.  It was 
then noted that the appellant was to enlist in the Army 
National Guard.  

The appellant's service medical records, as provided by the 
National Personnel Records Center, are otherwise devoid of 
any mention of any injuries sustained by beating, shooting, 
stabbing, or assaults.  

In a May 1987 letter, Carl L. Keener, M.D., reported that the 
appellant first consulted him in April 1985 for treatment of 
bipolar disorder.  Dr. Keener further reported that the 
appellant was diagnosed in November 1985 at the University of 
Colorado Health Sciences Center for a sleep disorder which 
was diagnosed as sleep apnea.  In a January 1990 letter, 
Eugenia M., M.D., reported that the appellant first consulted 
her in November 1989 with a complaint of progressive lower 
extremity edema of approximately one month duration.  In 
March 1991, x-ray examination detected very mild facet 
arthropathy at the L4-5 and L5-S1 levels.  

In a March 1991 report, Thomas K. Craigmile, M.D., a 
neurologist, related the appellant's report that in 1963, he 
joined the Central Intelligence Agency and became a 
paratrooper.  He related the appellant's account that while 
so employed, the appellant survived several assassination 
attempts, including a 1966 incident where a parachute rigger 
issued him a parachute which allowed him to fall to the earth 
at a dangerous rate of speed and causing him to fracture his 
feet; a 1966 automobile collision where the vehicle 
deliberately struck him and a 1969 attempt where two men 
threw him down two flights of stairs.  The appellant related 
that after this incident, he was hospitalized for three to 
four months and treated for a fractured spine, fractured 
legs, fractured wrists, and a concussion.  The appellant also 
related that in 1990, he developed marked swelling of the 
lower extremities and trunk due to venous insufficiency

In an October 1992 letter, Kenneth D. Krause, M.D., reported 
that he had provided medical care to the appellant since 
February 1990, and that the appellant was "psychiatrically 
disabled" as well as having numerous orthopedic, venous, and 
muscular disorders which the appellant indicated were caused 
by his "combat experiences" and otherwise during military 
service.  He opined that it was "likely that some degree" 
of the appellant's disabilities could be traced to the 
appellant's service in the U.S. Marine Corps Reserve, Army 
National Guard, and the Central Intelligence Agency, 
including being the unwilling participant of drug testing at 
some time in the middle 1960's.  

In an October 1992 letter, T.N. Chisholm, M.D. reported that 
he was the primary care provider for the appellant, and 
opined that based upon his "observations, x-rays, and [the 
appellant's] medical file," the appellant was "100% 
disabled, permanently, due to injuries he sustained" in the 
U.S. Marine Corps Reserve, Army National Guard, and the 
Central Intelligence Agency.

The appellant also submitted records reflecting that from 
July 1963 through December 1967, he was employed by the 
Central Intelligence Agency (CIA) as an intelligence analyst.  
Among these records:

1.	In a November 1988 memorandum for record, the 
appellant stated that in 
October 1965, he volunteered for foreign service and at 
some point thereafter he underwent parachutist training.  
He reported that as a result of that training, he broke 
several bones in both of his feet, which he stated were 
"not discovered" until 1985.  

The appellant also raised allegations to his superiors 
regarding drug usage within the CIA.  He claimed that 
when he reported this illegal activity to his superiors, 
a mixture of heroin and cocaine was surreptitiously 
placed in his coffee in apparent retaliation.  He 
further claimed that during training, his drinks were 
adulterated with LSD by CIA staff.  The appellant 
reported that he resigned from the CIA in December 1967.  
However, he stated that in 1969, he was assaulted by 
another CIA employee.  The appellant stated that the 
unknown employee pushed him down a flight of stairs, 
which resulted in his back being broken and fractured in 
several places as well as fractures in his arm, leg, 
hip, and neck.  No mention of any incident of military 
service is mentioned in this account.     

2.	The appellant also related his account of his claimed 
parachutist training
 injury in an October 1988 letter to the Information and 
Privacy Act Coordinator of the CIA as part of his claim 
for disability compensation from that agency.  The 
appellant related in this letter that he injured his 
feet during jump training due to being given the "wrong 
type of parachute."   

3.	The appellant submitted a copy of his "Sky Diver's 
Log," reflecting that 
between May 1966 and January 1967, he participated in 15 
parachute jumps.  At the time of his last jump, the 
appellant wrote that it "mark[ed] the end of my 
training until assignment to Vietnam.  [I] can't wait to 
get out of Headquarters."   

In March 1990, the appellant was awarded disability 
compensation benefits from the Social Security Administration 
(SSA).  The SSA file is of record, and reflects that in 
support of his claim for benefits, the appellant through 
counsel submitted argument which alleged that his disability 
stemmed from fractures in his feet and related orthopedic 
problems which were sustained in 1966 and which were 
exacerbated by his fall down three flights of stairs in 1969, 
"resulting in severe back, neck, hip and right arm 
fractures."  The appellant also stated that he was the 
victim of involuntary testing with hallucinogenic drugs 
administered during the period from February 1967 through 
February 1968, when he was employed by the CIA.  No mention 
of any incident of military service is mentioned in this 
account.  

By rating decision dated in July 1993, the appellant's claims 
of service connection were denied on the bases that none of 
the disorders were shown to have been incurred during any of 
the appellant's periods of active duty.  The appellant did 
not file a notice of disagreement with the July 1993 rating 
decision.  

The Petition to Reopen:

Because the appellant did not file a notice of disagreement 
as to the July 1993 rating decision, it is final and its 
merits may not be reexamined, absent new and material 
evidence. 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
20.1103 (2001).  

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The last final denial of the 
claims was in July 1993, as noted above, and they  therefore 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Glynn v. Brown, 6 Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001). 

That amendment does not apply in this case, as the 
appellant's claims to reopen was filed in October 1994.  
Thus, by "new and material evidence" is meant "evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in, connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

In support of his petition to reopen his claims, in May 1995 
the appellant submitted color photographs of a bayonet, a 
pair of combat boots, and of his legs.  He argued that the 
discoloration of his legs as shown in the photographs was 
caused by a Marine Corps non-commissioned officer, who, while 
the appellant was in training in the late 1950's, laced the 
appellant's boots excessively tightly.  The appellant also 
claimed that the photographs of his legs showed "shrapnel 
wounds" and "rattlesnake bites."  The appellant also 
argued that one photograph showed a "deformed ankle since 
1957."  

The appellant also submitted photocopies of several 
statements.  In an affidavit dated September 4, 1957, 
Sergeant [redacted], identified as a "medic" with the Marine 
Corps Reserve, related that the appellant was "severely 
abused" during his period of active duty from June through 
December 1957.  Sergeant E. stated that the appellant was 
attacked by several African-American recruits in the middle 
of the night with large boards, at the direction of the Chief 
Drill Instructor.  He related that the appellant was attacked 
repeatedly, and finally defended himself with a bayonet, 
"cutting and slashing his attackers, all of whom were 
hospitalized.  One attacker required 48 stitches.  The chief 
[drill instructor] assaulted [the appellant] in the showers 
until he was unconscious on four occasions."  Sergeant E. 
stated that the appellant was "fragged" by a hand grenade 
in training, injuring his right leg; shot in the left 
shoulder, and struck in the head, fracturing his left cheek.  

The appellant submitted a statement by [redacted], who 
related that on or about August [redacted], 1957, while at a Marine 
Corps Recruit Depot, he and three fellow Marines witnessed 
the appellant being "viciously assaulted by five Oklahoma 
black Marines."  Mr. S. related that the five assailants 
were attacking the appellant with "vicious kicks and blows 
to the head, ribs, legs and feet," and that the appellant 
was "badly injured and bloodied."  

According to Mr. S., he and his fellow Marines fought off the 
appellant's assailants until they retreated.  Mr. S. recalled 
that the appellant was then unconscious.  When Mr. S. saw the 
appellant several days later, his ribs were "taped," and 
the appellant had "numerous stitches on his head and legs.  
Finally, Mr. S. reported that he subsequently learned that 
the attacking African-American Marines were a group known as 
the "[redacted]," who were protected by a senior African-
American Drill Instructor, and that the appellant was later 
shot, "fragged," and assaulted by the same group of 
African-American Marine Corps recruits.     
 
An October 1957 letter addressed to "whom it may concern" 
from Robert Calder., M.D., was also submitted in May 1995.  
In his letter, Dr. Calder related that upon his examination, 
he noted that the appellant had:

1.  A through and through gunshot wound in his left 
shoulder, (apparently several weeks old); 

2.  Five grenade shrapnel wounds imbedded in the right 
shin bone; 

3.  Severe bruising on the left calf; 

4.  A fracture of the left cheek bone;

5.  Moderate to severe fractures at the tarsals and 
metatarsals (including eight toes with "severe" 
fractures);

6.  Severe fractures of the tibias, fibulas, left knee 
patella and both femurs;

7.  The appellant's coccyx was "bent and moderately 
fractured;"

8.  At least two of the appellant's ribs were 
"moderately fractured with a chip in one rib;" 

9.  Both of the appellant's pelvic bones indicated mild 
to moderate fractures;

10.  Moderate to severe fractures from the lower lumbar 
to the base of the neck;

11. Damage to the discs and vertebrae alignment; 

12.  Moderate to severe fractures of the right humerus, 
radius, and ulna, and;

13.  Severe fracturing of the right carpals.  

According to the statement submitted, because the appellant 
informed Dr. Calder that he had a "plane to catch," Dr. 
Calder prescribed pain killers and antibiotics, and wrapped 
the appellant's feet, legs, ribs, and arms with heavy duty 
tape because the appellant was resistant to casts.  

Also submitted in May 1995 was a December 1957 "Memorandum 
of Medical Services" by Roger N. Chisholm., M.D., of Denver, 
Colorado.  According to the letter, Dr. Roger Chisholm 
reported that he had read Dr. Calder's letter and concurred 
in his findings, "except for the remains of severe burns" 
on the appellant's hips and arms, as well as numerous knife 
and barbed-wire cuts that had not been treated properly.  

In a May 1995 affidavit, the appellant stated that upon his 
arrival at the Marine Corps Recruit Training Depot in San 
Diego in June 1957, he was singled out for abuse by his drill 
instructors.  He stated that he was severely beaten by hand 
and "swagger stick," and that he was repeatedly kicked with 
steel-toed boots in the legs, arms, head, and ribs.  The 
appellant stated that while he asked for medical treatment, 
he decided not to pursue his request after another recruit 
was beaten after asking for medical help.  He stated that 
after he was beaten, his injuries were wrapped with "duct 
tape."  

The appellant further related that he while he was sleeping, 
he was attacked by five African-American recruits, who dubbed 
themselves the "[redacted]" after the African terrorist group.  
The appellant recalled that with boards 2 inches by 4 inches 
thick, his assailants "pounded his body while [he] slept."  
The appellant added that "after being struck several times 
on the feet, knees, back, and throat, I managed to get my 
bayonet and stab, thrust, and slash several of them (three to 
five)."  The appellant added that during his training, a 
drill instructor laced the appellant's left boot tightly 
enough to cut off the circulation, causing bruising and 
eventual venous insufficiency in both legs up to his waist.  

The appellant explained in his affidavit that "[f]rom 1957 
to 1964, every Navy doctor and medic cautiously touched the 
substantial bruise on my left leg, made noises, and refused 
to treat it out of ignorance."  The appellant further stated 
that his  bipolar disorder was the result of his having been 
an unknowing participant in CIA testing with drugs while he 
was on military installations from 1963 to 1967, and that 
there was "no doubt" that his thyroid injury was caused by 
the beating he received by the five African-American recruits 
in 1957.

The appellant also proffered a "sick call treatment record" 
which he claimed to be reflective of the medical treatment 
afforded him during his active duty for training period from 
June through December 1957.  Among the entries for which the 
appellant reported to sick call in that time period, the 
document purports to reflect treatment for:

1.	"assault and battery" on July [redacted]; 

2.	"fractured knees and thigh bones" which were 
"taped" on July [redacted];

3.	a concussion after which the appellant was 
unconscious for 30 minutes on August [redacted]; 

4.	severe bruising of the left leg veins because of 
the "requirement to lace boots tight" on August 
[redacted];

5.	fractures of the tarsals, metatarsals, and 
phalanges of both feet which were "taped" on 
August [redacted];

6.	fractures from L1 to 5 which were "taped" and 
"braced" on September [redacted];

7.	fractures of the metatarsals and tarsals of both 
feet which were "taped" and "braced" on 
September [redacted]; 

8.	wounds from "grenade fragments" on September 
[redacted];

9.	a gunshot wound of the right armpit on September 
[redacted];

10.	fractures of three vertebrae of the neck which 
were "taped" and "braced" on September [redacted], 
and; 

11.  fractures of the carpal and metacarpals of the 
right hand which were "taped" on September [redacted].  

In response to the RO's request that he submit the original 
service medical records and private treatment records which 
he proffered in support of his attempt to reopen the claims, 
the appellant through counsel responded in October 1995 as 
follows:

1.  In 1983, the appellant brought "complete files and 
x-rays" to a VA medical facility, after being there 
"ordered to report." However, a VA physician destroyed 
the radiographic reports because they were "too 
bleached to be of value;"  

2.  The "only record" existing authored by Dr. Robert 
Calder was the one previously provided to VA; the 
appellant had no knowledge of Dr. Calder's whereabouts, 
and it was "reasonable to assume he is either retired 
or deceased;"

3.  The appellant had already provided the medical 
report of Dr. Roger Chisholm and had he had not seen the 
physician since 1963.  However, the location of Dr. 
Chisholm's previous office was now a vacant lot, and it 
was also assumed that Dr. Chisholm had "long since 
retired or died."   

The appellant also submitted a document dated 1 October 1961 
authorizing a physical examination prepatory to his 
attendance at the "Ft. Benning, Georgia Jump School."  The 
Board notes in this regard that through counsel in May 1995, 
the appellant stated that he had earlier submitted in support 
of his claims a copy of "The Airborne Classbook, 
Headquarters and Service Company, Airborne Class 15, 
Graduation 1 December 1961," and "corrected copies of his 
Record of Service which included records of his Airborne 
training at Fort Benning, Georgia from November 1, 1961 to 
December 1, 1961."   

In October 1995, the appellant also submitted several color 
photographs, purporting to show some of the injuries he 
claimed to have sustained during his initial Marine Corps 
training in 1957, 38 years earlier.  These photos include 
depictions of his right leg showing the residuals of 
"shrapnel wounds" and a deformed right ankle; damage to his 
leg resulting from venous insufficiency allegedly due to the 
requirement to lace his boots excessively tightly; various 
marks on his skin alleged to be snakebite wounds; a board he 
claimed which he alleged was used by several  African-
American barracks-mates which he "confiscated;" a pair of 
"standard issue 1957" combat boots, with their "sharp 
knife life collar" and "unlined interior;" and a 
photograph of a 22-inch bayonet.  The appellant also 
submitted several photographs allegedly depicting the through 
and through gunshot wound he claimed to have sustained on 
September [redacted], 1957.
 
A November 1995 report of contact memorandum reflects that 
the appellant alleged he was shot in his left shoulder during 
a "live-fire" exercise in training, and that he was wounded 
in both of his calves by grenade fragments.  The appellant 
reported that he had taken out the grenade fragments with his 
bayonet.  The appellant further reported that the alleged 
assault and battery he sustained was not reported to police 
authorities.  He also submitted various medical charts of the 
human body, with his own annotations relative to his claimed 
in-service injuries.   

At a May 27, 1997 personal hearing before a hearing officer 
at the RO, the appellant explained his reasons for not 
seeking to obtain medical help after the alleged assaults by 
his fellow-recruits in 1957.  According to the appellant, the  
medics at the Naval Dispensary would tie up the recruits 
seeking medical assistance, lift the patients 4 feet off of 
the ground, and insert a high pressure hose into the 
patients' rectums.  (Transcript [ hereafter T.], 2).  When 
asked of the source of the recently located medical records 
dated in 1957, the appellant said:

 "I really don't know sir.  This document 
originated in 1957 in boot camp; and when we got 
into this, I had several boxes like this paper that 
I have saved from various service related 
activities; and it took me quite a while to come up 
with that.  But it was in the original application.  
A copy of it was anyway."  

(T. 2-3).  

Through counsel, the appellant argued that his records were 
lost or destroyed and that the record as it presently was 
constituted was a "partial reconstruction."  (T. 3).  As to 
why the appellant became the target of abuse from African-
Americans, the appellant alleged that he was identified as 
being from Alabama, and was targeted for special abuse by the 
senior drill instructor.  (Id.).    

As to the alleged in-service assaults by the African-American 
recruits, the appellant stated that his assailants used clubs 
and  bayonets.  The appellant stated that he defended himself 
and that he "took out five of them who never did graduate."  
The appellant stated that he was beaten on the chest, the 
legs, the bottom of the feet, and his head.  (T. 4).  On 
another occasion, the appellant was again beaten by the 
African-American group while he was participating in a two-
company sports competition.  The appellant related that 
during this competition, in the presence of "the entire 
officer corps for the battalion," he was again attacked and 
was kicked in the head, the chest, and the legs. (T. 4-5).  
The appellant claimed that he lost consciousness "for 
several hours," and that there would be no recordation of 
this incident because it occurred during a "race riot."  
(T. 5).  

As to the claimed injuries resulting from his parachute 
training, the appellant reported that he underwent sky-diving 
lessons with the Army in 1961, while still a member of the 
Marine Corps Reserve.  He added that the original injuries to 
his feet occurred in his initial Marine Corps training in 
1957.  Although his injuries "healed somewhat," when he 
began Airborne training with the military, he "broke all the 
bones in the bottom of [his] feet."  However, the appellant 
stated that in 1963, while he was employed by the CIA, he was 
actually a member of the U.S. military forces and that he 
participated in "covert operations."  On one such occasion 
where he was practicing parachuting while employed by the 
CIA/military service, his feet hurt so severely that he was 
concerned the "bones were going to come through the bottom 
of [his] feet," so he relied again on "the old stand by," 
and wrapped his feet with "duck (sic) tape."   (T. 6).  

The appellant reported that although he was in possession of 
early x-rays of his feet, legs, knees, hips, wrists and arms, 
a VA physician purposefully destroyed these studies.  (T. 7).  
As to his bipolar disorder, the appellant reported that 
"neurologists" have opined that the beatings in service, 
coupled with his unknowingly being administered drugs, 
contributed to the development of the disorder.  (T. 10).   

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  Having done so, and having reviewed all of the 
evidence obtained since the appellant's claims were denied in 
July 1993, the Board finds that new and material evidence has 
been submitted to warrant the reopening of the appellant's 
claims.  See Glynn v. Brown, 6 Vet. App. 523, 528-529 (1994).    

In support of his attempt to reopen his claims, the appellant 
submitted several affidavits, letters from physicians who 
afforded him treatment in 1957, and service medical records.  
With regard to the physicians' letters and copies of service 
medical records, the appellant reported he found these 
documents in his personal papers.  This evidence is clearly 
"new" within the meaning of the law, because it was not 
previously of record.  The new evidence is material because, 
presuming it to be credible for the limited purpose of 
ascertaining its materiality, and in light of all of the 
evidence of record, a reasonable possibility of a changed 
outcome on the merits is presented.  See Spalding v. Brown, 
10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 
510, 512 (1992).  

Accordingly, having reopened the claims, the Board will 
proceed to review all evidence now of record within the 
context of the procedural history of this case.  
The Board stresses that since the claims have been reopened, 
the Justus presumption of credibility is inapplicable: 
"[o]nce the evidence is found to be new and material and the 
case is reopened, the presumption that it is credible and 
entitled to full weight no longer applies."  Justus,  3 Vet. 
App. at 513.
 

The Merits of the Reopened Claims

Because the appellant's claims have been reopened, the 
presumption of credibility afforded to the recently submitted 
evidence no longer applies.  See Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993); Justus, supra.  The Board is 
therefore required to assess the credibility, and therefore 
the probative value of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  The Board must account 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  In determining the credibility of 
testimonial evidence, the Board may consider the facial 
plausibility of the testimony, and the consistency of the 
evidence with other testimony and affidavits submitted on 
behalf of the claimant.  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond 
v. West, 12 Vet. App. 341, 345 (1999) (Observing that in case 
where the claimant was also a physician, and therefore a 
medical expert, the Board could consider the appellant's own 
personal interest); citing Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." 
(citations omitted).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

Upon review of the reopened claims, the Board finds that the 
preponderance of the credible and competent evidence is 
clearly against entitlement of the benefits sought, and the 
claims will be denied.

Combat Status - 38 U.S.C.A § 1154(b):

First, the Board observes that before the Court, the 
appellant reported that he was the recipient of numerous 
awards and decorations, including military decorations 
indicating service in the Vietnam conflict, combat service, 
and the award of a Marine Corps parachutist badge.  The 
appellant has also maintained that while employed by the CIA, 
he was actually also providing active military service and 
was then in combat.  

Under 38 U.S.C.A § 1154(b):

In the case of any veteran who engaged in combat with 
the enemy in active service with the military, naval, or 
air organization of the United States during a period of 
war, campaign, or expedition, the Secretary shall accept 
as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding 
the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting or denying 
service connection in each case shall be recorded in 
full.  

38 U.S.C.A. 1154(b).

The appellant is not a veteran of combat.  The appellant's 
reports are not substantiated by government records, obtained 
from the National Personnel Records Center - the appellant is 
not shown to be the recipient of any decorations, medals, or 
campaign awards.  The appellant's contention in this regard 
is without evidentiary value, as the Courts have repeatedly 
held that service department's findings are conclusive upon 
VA, or are otherwise entitled to increased probative value.  
Spencer v. West, 13 Vet. App. 376 (2000); Venturella v. 
Gober, 11 Vet. App. 340 (1997); Cahall v. Brown, 7 Vet. App. 
232 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992); see 
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In particular, the appellant submitted a copy of a Department 
of the Navy form 1650/65, "Transmittal of And/Or Entitlement 
to Awards."  The document is dated 16 November 1990, and is 
signed by "P.L.P.," identified as a "awards clerk."  On 
the document the appellant submitted, it is noted that the 
appellant is noted to be the recipient of the Distinguished 
Service Medal, the Purple Heart Medal, the Vietnam Service 
Medal, the Republic of Vietnam Meritorious Unit Citation 
(Gallantry Cross Medal Color with Palm), the Republic of 
Vietnam Meritorious Unit Citation (Civil Actions Medal, 
First-Class Color with Palm), the Republic of Vietnam 
Campaign Medal; a decoration annotated as "Parachute USMC 
(Gold)," an Expert Rifle Badge, an Expert Pistol Badge, and 
a "Senior Parachute Badge."  These are in addition to the 
Organized Marine Corps Reserve Medal and the Marksman Rifle 
Badge.


Research into the validity of the appellant's reported awards 
reveals his account to be not verified.  Subsequent to 
receipt of the NAVPERS form 1650/65 from the appellant, the 
RO requested that the National Personnel Records Center 
confirm receipt of the awards, qualification badges and 
decorations as reflected on the form submitted by the 
appellant.  In March 2003, a copy of the identical NAVPERS 
form 1650/65 was received (to include the date of signing of 
16 November 1990, and the name of the awards clerk.  In the 
form obtained directly from the National Personnel Records 
Center, the only two medals awarded to the appellant are the 
Organized Marine Corps Reserve Medal and the Marksman Rifle 
Badge.

Similarly, the appellant submitted a copy of Navy/Marine 
Corps form 118(11), a personnel actions form entitled 
"Administrative Remarks."  It records the appellant's 
enlistment, instruction in the Code of Conduct, military 
driver's license issuance and authorization to drive a 2 1/2 
ton truck, security clearance, and discharge from the U.S. 
Marine Corps Reserve to enlist in the National Guard.  
However, the copy submitted by the appellant indicates that 
he is a "covert operations officer with the Central 
Intelligence Agency as of July63."  

As opposed to the copy submitted by the appellant, the latter 
annotation is not indicated on the form received directly 
from the National Personnel Records Center in March 2003.

The appellant also submitted a copy of Navy/Marine Corps form 
118(9), entitled "Combat History-Expeditions-Awards 
Record."  In that section of the form submitted by the 
appellant, it is noted that the appellant was a member of a 
"Special Operations Group;" and that under the direction of 
a superior officer, he "terminated . . . five high(-)ranking 
enemy officers before being wounded by enemy fire."  The 
appellant's submission of a U.S. Marine Corps form is 
inexplicably signed by a former director of the Central 
Intelligence Agency.  The form as submitted by the appellant 
also reflects that he is the recipient of the awards as noted 
above.  


However, also received from the National Personnel Records 
Center in March 2003 with the NAVPERS form 1650/65 was a copy 
of the appellant's Navy/Marine Corps form 118(9).  The 
National Personnel Records Center copy, as opposed to the 
form submitted directly from the appellant, is devoid of any 
mention of any participation in combat or combat-related 
awards.     

Thus, comparison between the forms obtained directly from the 
National Personnel Records Center and those obtained from the 
appellant abundantly suggest that the forms submitted by the 
appellant were altered to falsely indicate the appellant has 
combat service.  

The service department reports indicate that besides his 
active duty for training, the appellant had regular periods 
of reserve training, and did not enter active duty nor have 
participation in combat.  In this regard, he is not entitled 
to the presumptive provisions of 38 U.S.C.A. § 1154(b); see 
38 C.F.R. § 3.304(d).

Specifically as to his alleged status as a military member 
while employed by the CIA, the records as obtained from that 
agency do not substantiate, or indeed suggest that the 
appellant was employed as an operative while he was serving 
on any period of active military duty.  Although it is true 
that certain categories of civilians have been accorded 
status which makes them eligible for some VA benefits, 
civilian employees of the Central Intelligence Agency are not 
included.  See 38 C.F.R. § 3.7 (1997); cf. Selley v. Brown, 6 
Vet. App. 196, 198 (1994).   In the absence of any law or 
regulation which would translate the appellant's civilian 
service into "active military service," the Board is 
without authority to construe the appellant's proffered CIA 
service as active military duty.   

Given that the appellant is not shown to be a veteran of 
combat while on active military duty, his report of in-
service occurrences must be corroborated.  See generally 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Hayes v. Brown, 
5 Vet. App. 60 (1993).  



Weighing of the Evidence as to In-Service Events:

As noted in the introduction section of this decision, the 
Board must decide whether to accord probative value to the 
official government records obtained by the National 
Personnel Records Center and the service department; or to 
the records the appellant found among his personal papers.  

The former records indicate that the appellant completed U.S. 
Marine Corps Basic and Advanced training without incident, 
and successfully fulfilled a service obligation as a member 
of the reserve forces.  The records proffered by the 
appellant indicate that notwithstanding the official U.S. 
Government records, the appellant was stabbed, shot, beaten 
with boards, "fragged," and otherwise grievously assaulted; 
and that notwithstanding such events, managed to successfully 
complete his obligated military service.   

The Board finds the evidence supports the former evaluation 
of the evidence.  By letter dated in April 2002, the veteran 
was advised that evidence which would substantiate his claims 
would include the essential components of a successful claim 
of service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

It is upon the initial prong of the Pond/Rose inquiry that 
the appellant's claims fail:  he is not shown to have had any 
in-service event that gave rise to his claimed disorders.  

The appellant's proffered account of the numerous assaults he 
alleges to have sustained between June through December 1957 
is directly belied by official government records.  As noted 
above, besides the appellant's mere allegation, (which is 
patently inconsistent with his numerous reports that he never 
requested service department medical assistance due to fear 
of reprisals), there is no competent evidence to suggest that 
the appellant's service medical records as received from the 
National Personnel Records Center and the U.S. Marine Corps 
are not complete and accurately reflect his physical 
condition prior, during, and after his active duty for 
training.  See Shockley v. West, 11 Vet. App. 208, 213 (1998) 
(Clear and unmistakable error not found in case where veteran 
alleged without corroboration that there were missing service 
medical records).  

The appellant had no significant abnormalities upon his 
release from active duty for training in December 1957 and he 
was apparently physically well-qualified for continued Marine 
Corps Reserve and National Guard training in August 1958, 
April 1959, October 1960, August 1961, and August 1962.   

As noted, having been provided by an agency of the U.S. 
Government, the Board is assured of the authenticity of these 
original records.  In this regard, this finding is consistent 
with the well-recognized reliance placed by VA upon service 
department and National Personnel Records Center 
determinations.  See Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§  3.203(a), (c) (1997).  Apart from the assurance 
of being provided from official government sources and 
without evidence of deletion or alteration, the appellant's 
allegation as to the events allegedly occurring during active 
duty for training are patently incredible.  

Indeed, the appellant is in effect asking that the Board 
ignore the obtained service medical record as in order to 
find for the appellant in this matter, or find that the 
appellant was the victim of an ongoing, well-organized 
conspiracy of ill-will or incompetence by the greater part of 
the medical department of the U.S. Naval Service (to say 
nothing of his basic training chain-of-command, which is 
discussed below).  

If believed, his account of being repeatedly assaulted and 
grievously injured would necessarily compel the Board to 
conclude that other service department physicians throughout 
the years also, by incompetence or motives unknown, ignored 
his true physical condition.  Such is wholly unworthy of 
belief and unsubstantiated by competent evidence.

The Board would first have to find that in November 1957, 
three medical officers of the U.S. Navy at the Jacksonville, 
Florida Naval Training Center deliberately ignored the 
residuals of the appellant being shot, stabbed, beaten with a 
board and grenaded - all of these injuries supposedly 
apparent to Dr. Robert Calder upon his alleged examination of 
the appellant on October 8, 1957, when he (according to the 
appellant) noted that the appellant had a through and through 
gunshot wound to the left shoulder; five grenade shrapnel 
wounds of the right shin bone; severe bruising of the inside 
of the left calf; a moderate fracture of the left cheek bone; 
a sutured wound under  the left eye; lacerations of both 
eyebrows so as to warrant "at least" fifteen sutures; a 
laceration of the left eye requiring six sutures; moderate to 
severe bilateral fractures of the tarsals and metatarsals; a 
fracture of the left tibia/fibula and left patella; compound 
fractures of both femurs; moderate fracture of the coccyx; a 
moderate fracture of the right rib; mild to moderate 
fractures of the pelvic bones; moderate to severe fractures 
from the lower lumbar region to the base of the neck; disc 
damage and vertebral malalignment; moderate to severe 
fractures of the right humerus, radius, ulna, and carpals, 
severe fracture of the right wrist.  

Thus, the appellant's proffered recitation of the facts 
involving medical officers of the U.S. Navy, who are 
specifically tasked with the responsibility of ensuring the 
fitness of the military member, is patently ridiculous and 
clearly incredible.  

In direct contradiction, at least with regard to the 
appellant's physical status in December 1957, are the 
recently submitted purported service medical and purported 
private medical records of Drs. Robert Calder and Roger 
Chisholm.  These letters are accorded no credibility, and 
hence no probative value.

First, in his October 8, 1957 letter, the supposed Dr. Calder 
reported the appellant presented himself at his Long Beach, 
California office, and explained that he had been partially 
wrapped in "duct tape" by medics at San Diego and Camp 
Pendleton, California, and Jacksonville, Florida.  However, 
the appellant's service personnel records indicate that the 
appellant did not arrive at the Marine Aviation Detachment in 
Jacksonville, Florida until October 9, 1957 - the day 
following his visit to Dr. Calder.  

In other words, the appellant's account (as well as that of 
the supposed Dr. Calder) is incredible on its face, not only 
as to its tenor but also as to its chronology.  The 
appellant's wounds could not have been addressed by "duct 
tape" by medics in Jacksonville, Florida, is impossible, as 
the appellant did not arrive in Florida until the day 
following his alleged visit to the supposed Dr. Calder.     

Besides its chronological impossibility, the proffered report 
of Dr. Robert Calder is written on bond paper and not the 
customary letterhead of professional physicians, which is 
suggestive of inauthenticity.  Moreover, the appellant's 
version of having recently "found" the document in his 
stack of personal papers defies belief, when the document is 
examined in light of the official service medical record 
provided by the National Personnel Records Center.  Caluza, 
supra. 

If Dr. Calder exists, and if his report is to be believed, 
(i.e., that the physician believed that the appellant was 
grievously injured by having been beaten, shot, stabbed, and 
"fragged,") it is patently incredible that the physician 
acceded to the appellant's wishes of providing only minimal 
care in order to allow the appellant to catch a plane.  

The Board also observes that in October 1995, the appellant 
through counsel reported that he saw the supposed Dr. Calder 
in October 1957 "for the purpose of providing a written 
confirmation" of the appellant's injuries."  However, it is  
patently incredible that having obtained such written 
confirmation of such injuries, and being brutalized at the 
hands of fellow recruits, a superior non-commissioned officer 
and training cadre, and being ignored by medical officers of 
the U.S. Naval service, the appellant would wait 35 years 
before bringing such criminal activity to the attention of 
authorities.  

The supposed Dr. Roger Chisholm's "memorandum of medical 
services" is similarly suspect.  As with Dr. Calder's 
letter, the appellant was not able to explain its source.  
The Board further notes that Dr. Chisholm's letter appears to 
have been written on personal stationery with a misaligned 
decorative mountain scene at the top of the page, calling 
into question its authenticity.  Most significantly, however, 
the tenor of this report, namely that the appellant suffered 
from grievous physical injuries, is patently inconsistent 
with the service  medical records provided by the National 
Personnel Records Center.           

Before the Court, the appellant argued that the Board 
essentially relied upon its own unsubstantiated medical 
opinion in finding that the reports of Drs. Robert Calder and 
Roger Chisholm, in violation of the Court's rulings in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) and similar cases.    
(Appellant's reply brief, page 9).  

Put kindly, the appellant is woefully mistaken in this 
assessment - this is not a matter where the Board must weigh 
medical evidence.  As is noted above, the service medical 
records, as provided by the National Personnel Records 
Center, are substantial, competent medical evidence that 
leads the Board to conclude that the appellant's claims are 
based upon evidence of the appellant's own creation.  In this 
respect, the proffered reports of the supposed Drs. Robert 
Calder and Roger Chisholm are not medical evidence.  

The reopened claims are not being denied on the primary basis 
that medical evidence is being weighed, such as would be 
required to demonstrate a nexus between some incidents of 
military service and currently diagnosed disorders.  See Pond 
and Rose, supra.  Instead, the claims are being denied on the 
factual basis that the evidence does not show the appellant 
to have sustained any in-service event that would have led to 
any of the disorders he now claims.  Stated alternatively, 
irrespective of the physicians' opinions as to the origin of 
the disorders, such medical evidence would be without 
probative value because it would necessarily be based upon 
the appellant's incredible account.     

The Board observes that before the Court, the appellant 
through counsel argued that the Board failed in its duty to 
assist because it did not contact, or attempt to contact Drs. 
Calder and Roger Chisholm to verify the proffered statements.  
(Appellant's brief, page 7; see also Appellant's reply brief, 
page 6).  

Prior to the enactment of the VCAA is was well-settled that 
while VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Under the VCAA, 
except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  38 U.S.C. 
§ 5107(a).

As to the appellant's late contention in this respect (i.e., 
to the extent that he suggests further inquiry is warranted 
as to the statements of the supposed Drs. Calder and Roger 
Chisholm), the appellant has reversed position.  In October 
1995, the appellant through counsel informed the RO upon its 
inquiry that the only record from Dr. Calder was the written 
report that was already submitted, no others were known to 
exist, and that Dr. Calder only allegedly saw the appellant 
"for the purpose of providing a written confirmation" of 
the appellant's injuries.  The appellant had no knowledge of 
the whereabouts of Dr. Calder , and "after [then 38, now 45] 
years, it is reasonable to assume [that] he is either retired 
or deceased."  

As to the supposed Dr. Roger Chisholm, the appellant through 
counsel reported that the appellant had "not seen" the 
physician since 1963, and that the location of the 
physician's former office was then a vacant lot.  It was 
assumed, according to the appellant through counsel, that Dr. 
Roger Chisholm had "long since retired or died."  

There is no obligation on the part of VA to seek evidence 
which the appellant acknowledges does not exist.  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  Given the appellant's 
earlier report as to his lack of knowledge regarding the 
whereabouts of the supposed two physicians, and that they are 
likely deceased or retired, any further effort in this regard 
would be "fishing expedition" to ascertain whether there 
might be unspecified information which could possibly support 
the claims. Counts, 6 Vet. App. at 476; Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

Apart from its findings relative to the sources of the 
service medical records, the Board has examined the 
appellant's submission of the sick call treatment records, 
which he claims he found in his personal papers 30 years 
after his release from active duty for training.  In its 
review of this two-page document, the Board first notes that 
the appellant has consistently reported that he did not seek 
medical assistance during his initial training period, for 
fear of grievous retaliation from military authorities.  The 
proffered sick call records are therefore patently 
inconsistent with appellant's account, to include his hearing 
testimony.

Moreover, when juxtaposed with the service medical records 
provided by the National Personnel Records Center, the Board 
accords no credibility to the authenticity of the two-page 
sick call record, as well as the appellant's and his supposed 
service colleagues most recent accounts.  The appellant would 
have the Board believe that after being assaulted with clubs, 
bayoneted, struck, kicked in the head and ribs, shot, 
"fragged," and otherwise brutalized, these incidents and/or 
physical residuals thereof, are not mentioned in the service 
medical records provided by the National Personnel Records 
Center, and are not mentioned or noted in the periodic Marine 
Corps Reserve examinations thereafter.  

The appellant's May 1985 report that "every Navy doctor and 
medic cautiously touched the substantial bruise . . . made 
noises and refused to treat it out of ignorance," is 
suggestive of the appellant's belief that every service 
department examiner was incompetent or participated in a 
immense conspiracy to ignore his true condition.  The 
appellant's contention is wholly incredible.   

Most strikingly incredible is the appellant's account of his 
repeated assaults.  The appellant is asking the Board to find 
truthful his account of being the special target of  a group 
of five African-American fellow recruits, allegedly at the 
command and under the protection of a senior African-American 
drill instructor.  The appellant maintains these individuals 
struck him with boards; assaulted him during a race riot in 
the plain view of the unit command structure; stabbed him 
with a bayonet; shot him in the shoulder, and "fragged" him 
at the hand grenade course and that he eventually had to 
defend himself so tenaciously that they did not graduate from 
Marine Corps Basic Training.  The appellant has proffered no 
credible reason for such activities, (including that he was 
targeted merely because he was a native of Alabama) which, if 
he is to be believed, were undertaken under the noses of 
military authorities.  

It is beyond cavil that "boot camp" with the U.S. Marine 
Corps is, and always has been, a physically and emotionally 
demanding trial for the new recruit.  However, the 
appellant's accounts of the ferocity and number of the 
assaults, their virtual daily occurrences, as well as the 
repeated denials of medical treatment is patently incredible, 
especially in light of the fact that all competent medical 
records indicate that the appellant was in prime physical 
condition upon his discharge from his active duty for 
training.    

Equally without evidentiary value is the  appellant's May 
1995 submission of photographs, (stamped dated "94 10 22") 
purportedly showing "shrapnel wounds" and venous 
insufficiency of his left leg, and a "deformed" right ankle 
"since 1957," the photographs provided by the appellant in 
October 1995 (stamp dated "95 9 2") of his claimed gunshot 
wound of the left shoulder.  
  
With regard to these photographs, the Board observes that 
appellant's account of having sustained such a deformity of 
the ankle "since 1957," would have made it difficult for 
him to become a paratrooper, as he has claimed.  Similarly, 
in an undated resume submitted in support of his claims, the 
appellant reported that had "37 military parachute drops," 
"black-belt" Karate qualification, and that in 1988 he 
received a "Certificate of Freefall Achievement" from the 
U.S. Parachute Association, for having performed "15 
jumps."  

As noted elsewhere in this decision, there is no objective 
evidence that he did become a paratrooper while or as a 
member of any military force (i.e., while serving on active 
military duty that would qualify him for service-connected 
compensation).  Moreover, the appellant's account of having 
left his initial active duty for training so grievously 
injured is patently inconsistent with his later reports of 
proficiency in Karate and parachuting.  

As to the appellant's claimed skin wound, while the Board 
need not, and does not, rely upon this interpretation of the 
record evidence, the photographs appear to show the pinkness 
of a recent wound.  Evidence of the appellant's current 
condition is not relevant to the issue of service connection.  
See Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  The Board once again 
notes that such obvious physical deformities were not 
identified at any time during service or during examinations 
after active service.      

With regard to the lay affidavit of Sergeant [redacted], dated 
in September 1957 and received by the RO in May 1995, the 
Board finds from the four corners of the document that it is 
a patent fraud and inherently incredible.  The Board first 
notes that although the document is purportedly dated 
September 4, 1957, the statement supposedly describes events 
where the appellant "was apparently severely abused while on 
active duty" from June 1957 to December 1957.  

In other words, the supposed affiant rendered this statement 
prior to the time some events described in his statement 
could have occurred.  Given this inherent contradiction, and 
as with the statement of the supposed Dr. Calder, the Board 
believes the statement of [redacted] to be a fabrication.  

The statement of the supposed [redacted] is similarly 
without credibility.  As with the appellant's own account, 
the statement of the supposed attack upon the appellant by 
the five African-American Marine recruits can only be 
summarized as one which would have resulted in grievous 
bodily injury that would have clearly been noted on the 
appellant's service medical records.     

The Board has carefully examined the evidence of record 
generated subsequent to the appellant's period of active duty 
for training (from June through December 1957) within the 
context of his recently submitted evidence.  However, the 
evidence in its entirety offers no support for the 
appellant's contentions.  First, in January 1964, the 
appellant was discharged from the Marine Corps Reserve and 
entered the District of Columbia National Guard.  From May 
1964 to February 1965, the appellant was an officer candidate 
with the National Guard, but stated in April 1965 that he 
left the officer training program "because of personal 
family problems" and not because of physical disability.  

The Board notes the appellant's recent report that he 
attended the Army Airborne Qualification Course from November 
through December 1961, and that he injured his feet by 
"breaking all the bones" during the training.  In May 1995, 
the appellant submitted a copy of what purports to be an 
October 1961 order from the "Officer in Charge" of his 
Marine Air Reserve Training Detachment, authorizing a 
physical examination to ascertain his fitness for such 
training.  

The Board accords no credibility to the purported order, as 
its origins are unknown, having apparently come from the 
stack of the appellant's personal files which he "found" 
over 30 years after the order's promulgation.  Moreover, the 
appellant's service medical records do not reflect that he 
underwent a physical examination supposedly ordered, and the 
appellant's service personnel record obtained from the 
National Personnel Records Center and the U.S. Marine Corps 
does not indicate that he underwent airborne qualification 
training as a member of an active or reserve military force.  
Most critically, the appellant's reports of separation from 
both the Marine Corps Reserve and the National Guard which 
were previously obtained do not reflect that he is the 
recipient of the Airborne Qualification Badge.  

The Board notes that the appellant previously submitted 
voluminous records reflective of his employment with the CIA 
beginning in 1963.  In appellant's "Sky Diver's Log," he 
recorded various comments about his then on-going training 
which reflect that he apparently enjoyed and successfully 
completed this portion of his training for overseas 
deployment with the CIA.  There is no suggestion in the 
record that the appellant was then undergoing paratrooper 
training by any military organization. 

In this regard, Dr. Kenneth Krause's October 1992 observation 
that it was "likely that the injuries he sustained as a 
paratrooper are connected to his severe osteoarthritis" is 
not probative of this inquiry, as it is not illustrative of 
the source of the physician's opinion.   Swann, supra.  As 
has been alluded to above, any of the appellant's recent 
allegations of having sustained disabilities while in the 
employ of the CIA are not directly relevant to the issues now 
before the Board. The focus in this matter is upon those 
injuries that were allegedly sustained during any of the 
appellant's periods of active service.  

The Board has carefully reexamined the evidence of record and 
the March 1990 decision of the SSA to award disability 
insurance benefits to the appellant, upon the finding that 
the appellant had a compensable disability within the meaning 
of that agency's operative law.  The SSA's determination is 
not dispositive of the inquiry before the Board.  First, the 
record of proceedings before the SSA clearly reveals that its 
primary inquiry was upon the appellant's then current state 
of disability.  The decision of the SSA's administrative law 
judge (ALJ) clearly reveals that his primary focus was not 
upon the source of the appellant's disabilities, but was 
instead upon the appellant's then current level of 
disability.  The SSA's focus is not the same as that of the 
Board in this inquiry, because evidence of the appellant's 
current condition is not relevant to the issue of service 
connection.  See Morton, supra.  

Moreover, the ALJ's observations relative to the reports of 
the appellant's treating physicians, who in turn interpreted 
the appellant's own account of his military service, are of 
little probative value.  The Board emphasizes that it has not 
barred the ALJ's findings from its consideration as what may 
be described in legal parlance as "hearsay."  Formal rules 
of evidence do not apply before the Board.  See Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).  However, there is a 
difference between the preliminary question of the 
admissibility of evidence and its probative value.  The 
filtering of the appellant's account of his military service 
through his physicians does not transform the appellant's 
account into competent medical evidence, or an accurate 
account of those experiences, merely because the transcriber 
happens to be a medical professional.  See Leshore  v. Brown, 
8 Vet. App. 406, 409 (1995).    

The October 1992 report of Dr. Thomas N. Chisholm is 
similarly analyzed, relative to his belief that the 
appellant's disabilities were caused "due to injuries he 
sustained" in the U.S. Marine Corps Reserve, and the 
District of Columbia National Guard is similarly without 
probative value.  While Dr. Thomas Chisholm reported that he 
had examined radiographic reports and [the appellant's] 
medical file," the source of his reports is uncertain.  

Whatever the opinion of the treating physicians or the ALJ, 
their personal belief in the credibility of the appellant's 
account is not probative to this inquiry as the focus of the 
Board is upon what occurred during active military service.  
See Swann, 5 Vet. App. at 233, [a medical opinion based 
solely or in large measure on a veteran's reported medical 
history will not be probative to disposition of claim if the 
objective evidence does not corroborate the reported medical 
history or if a preponderance of the evidence is otherwise 
against the claim]; see also Jones (Stephen) v. West, 12 Vet. 
App. 383, 386 (1999) [Where a veteran with service-connected 
PTSD sought service connection for the residuals of a broken 
leg, sustained in a motorcycle accident. His treating 
physician opined that "thrill seeking behavior," typical in 
PTSD patients, in part had caused the veteran's recklessness. 
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn. The Court found the physician's opinion not 
sufficient to well-ground the claim, because although the 
veteran was competent to testify as to the sequence of events 
of the accident, his physician was not similarly competent 
based upon lack of personal knowledge of the incident in 
question].

The Board observes, however, that to some extent the 
appellant has been inconsistent in his account.  While the 
appellant now asserts that his feet and orthopedic disorders 
were caused by incidents of active military service, through 
his attorney, the appellant informed the SSA in February 1990 
that his "disability stems from fractures in his feet and 
related orthopedic problems in 1966, which were exacerbated 
(sic) by his fall down three flights of stairs, in 1969, 
resulting in severe back, neck(,) hip, and right arm 
fractures."  

As regards the statement of Dr. Kenneth Krause  which 
referred to alleged "combat experiences" of the appellant, 
it is apparent that such information was supplied to Dr. 
Krause by the appellant.  The Board again notes that the 
appellant, who served during peacetime, did not engage in 
combat with an enemy and is not entitled to any statutory or 
regulatory presumptions enjoyed by combat veterans.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Finally, perhaps the most striking evidence of the 
inauthenticity of the appellant's proffered documents is 
contained in a submission to the RO in May 2003.  Through his 
counsel, the appellant submitted what purports to be a copy 
of a statement from the Commandant of the U.S. Marine Corps.  
Verbatim, (to include the lack of proper punctuation and 
spelling errors) it reads as follows:























The document is signed with an illegible signature, and the 
handwritten annotation "Colonel USMC."  
Apart from the facts that (1) the proffered document is 
undated; (2) it is without the customary signature block of 
the Commandant of the Marine Corps or a subordinate 
authorized to sign such awards; (3) it is without the Marine 
Corps seal; and (4) it purports to award three separate 
commendations, it is impossible for the Board to fathom that 
the Command Headquarters of the United States Marine Corps 
would knowingly issue, over its Commandant's signature, a 
document that contained such grossly erroneous punctuation 
and misspellings of common words (i.e., intelligence; 
Vietnamese; extremely; severely; demonstrated and 
distinguished).  Whatever its origins, this document is not 
authentic, and does not truthfully describe the appellant's 
military service. 

In short, on de novo  review, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  The evidence recently submitted by the appellant, to 
include his own statements, the purported "sick call 
treatment records," the purported statements from physicians 
and service comrades and the supposed statement by the 
Commandant of the United States Marine Corps contain spelling 
errors, lack credibility and are likely fraudulent.  

The Board is aware that in its March 2004 rating decision, 
the RO granted service connection for the residuals of 
gunshot wounds to the right and left shoulder.  As is 
detailed above, the Board has carefully scrutinized the 
record, including all service medical records, with a view 
towards discovery of any evidence which would support the 
claims at issue.  That the RO found in favor of the appellant 
in the right and left gunshot wound residual claims is not 
evidence, nor does it bind the Board from evaluating the 
evidence as to the claims which have been placed in appellate 
status by the filing of the appellant's notice of 
disagreement.  

In any event, the evidence submitted by the appellant through 
counsel is outweighed by records received from official 
sources which do not document any of the incidents or 
injuries claimed by the appellant.  See Gilbert and Madden, 
supra.  The appeal is denied. 


Additional Matter
   
The Board notes that it has decided this case upon a 
different basis than that of the RO.  Applicable law provides 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

With his May 1995 submission, the appellant through counsel 
argued that the evidence then proffered and previously 
submitted should be "granted based on new and material 
evidence."  He further argued that in effect, the newly 
submitted evidence should be considered with that previously 
submitted, and that the claims in whole should be a "new 
claim."  In October 1995, counsel argued that the 
"overwhelming evidence, including written records from both 
the military and civilian sources," confirmed that the 
appellant's extensive disabilities were incurred in active 
service, and that the records previously delivered were 
sufficient for an adjudication of his claim.  In February 
1997, the appellant stated that he met "the requirements for 
compensation," and argued for a "complete revision" on the 
decision which denied service connection for his disorders.  
In June 1997, the appellant submitted a detailed argument 
citing specific record references  in support of his claims 
for compensation.   

In these circumstances, the Board concludes that the 
appellant has focused not only upon whether new and material 
evidence had been sufficient to reopen his claims, but also 
upon the merits of his underlying claims.  His account of his 
in-service experiences have been fully explained; he has 
presented voluminous medical and lay documentary and 
photographic evidence as to the underlying claims, and with 
the assistance of counsel has forcefully and skillfully 
presented his contentions as to why his claims should be 
granted, independent of the question of reopening.  

Accordingly, the Board finds no prejudice has inured to the 
appellant from its de novo review of his claims.



ORDER

New and material evidence having been submitted, the claims 
of service connection for bipolar disorder, sleep apnea, 
fractures and degenerative changes of the hips, knees, feet 
and arms, and for fractures and degenerative changes of the 
cervical, thoracic and lumbar spine and a venous 
insufficiency are reopened.  To this extent,  and to this 
extent only, the appeal is granted.

Service connection for bipolar disorder, sleep apnea, 
fractures and degenerative changes of the hips, knees, feet 
and arms, and for fractures and degenerative changes of the 
cervical, thoracic and lumbar spine and a venous 
insufficiency is denied.


	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


